Citation Nr: 0626421	
Decision Date: 08/24/06    Archive Date: 09/01/06

DOCKET NO.  05-00 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
pension benefits.


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service in the New Philippine Scouts from July 1946 to May 
1949.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  The veteran's 
notice of disagreement was received in October 2004.  A 
statement of the case was issued in December 2004, and a 
substantive appeal was received in January 2005.  


FINDING OF FACT

The veteran served with the New Philippine Scouts from July 
1946 to May 1949.


CONCLUSION OF LAW

The appellant did not have the requisite service to render 
him basically eligible for VA pension.  38 U.S.C.A. §§ 101, 
107, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107.  To implement 
the provisions of the law, VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)). The VCAA and 
its implementing regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

This case turns on statutory interpretation.  See Smith v. 
Gober, 14 Vet. App. 227, 231-2 (2000).  Thus, because the law 
as mandated by statute, and not the evidence, is dispositive 
of this appeal, it would appear that the VCAA is not 
applicable. Mason v. Principi, 16 Vet. App. 129 (2002); see 
also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where 
application of the law to the facts is dispositive, the 
appeal must be terminated because there is no entitlement 
under the law to the benefit sought).

At this point the Board acknowledges the recent judicial 
holding in Pelea v. Nicholson, 19 Vet. App. 296 (2005) as it 
pertains to VCAA notice in a case where there is a question 
as to the validity of service.  In Pelea, the United States 
Court of Appeals for Veterans Claims (Court) found that VCAA 
notice in that particular case was inadequate because the 
VCAA letter only informed the appellant of the evidence 
necessary to substantiate the underlying benefit claim, not 
the evidence necessary to establish valid service.  There has 
been no prejudice to the appellant in this case as the record 
shows that he has submitted various documents purporting to 
show valid service. 

Also during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Although the present appeal involves basic 
eligibility for VA benefits, VA believes that the 
Dingess/Hartman analysis can be analogously applied to this 
appeal.

In the present appeal, the threshold and determinative 
question is whether the appellant's military service meets 
the basic eligibility requirement for VA pension benefits.  
As hereinafter more particularly explained, the types of 
service which qualify for various VA benefits are defined by 
statute and regulation.  The Board is bound by the law.  
Although the veteran may not have been furnished notice 
regarding the effective date of any award, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  Since the following determination of the Board is 
that there is no requisite service upon which the veteran 
would be eligible for VA benefits, there is no award and thus 
no prejudice to the appellant by reason of any failure to 
furnish notice regarding evidence necessary to establish an 
effective date.  Moreover, to the extent that the outcome in 
this case is dictated as a matter of law, there is also no 
resulting prejudice to the appellant due to failure to 
furnish effective date notice.

Analysis

"Veteran" means a person who served in the active military, 
naval or air service and who was discharged or released under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 
C.F.R. § 3.1(d).  "Veteran of any war" means any veteran who 
served in the active military, naval or air service during a 
period of war.  38 C.F.R. § 3.1(e).  Service as a Philippine 
Scout is included for pension, compensation, dependency and 
indemnity compensation (DIC) and burial allowances, except 
for those inducted between October 6, 1945 and June 30, 1947, 
inclusive, which are included for compensation benefits, but 
not for pension benefits.  Service in the Commonwealth Army 
of the Philippines from and after the dates and hours when 
called into service of the Armed Forces of the United States 
by orders issued from time to time by the General Officer, 
U.S. Army, pursuant to the Military Order of the President of 
the United States dated July 26, 1941, is included for 
compensation benefits, but not for pension benefits.  Service 
department certified recognized guerrilla service, and 
unrecognized guerrilla service under a recognized 
commissioned officer (only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946) is 
included for compensation benefits, but not for pension or 
burial benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40(c) and 
(d).  Active service will be the period certified by the 
service department.  38 C.F.R. § 3.9 (a) and (d).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) has held that the Secretary 
has lawfully promulgated regulations making service 
department findings "binding on the VA for purposes of 
establishing service in the U.S. Armed Forces."  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  In addition, service 
department findings are binding on VA for purposes of 
establishing service in the U.S. Armed Forces.  Id.

Service records indicate, and the veteran admits, that he 
served solely with the Philippine Scouts from July 1946 to 
May 1949.  Given the applicable statutory and regulatory 
provisions recited above and the facts of this case, the 
Board finds that appellant does not meet the basic 
eligibility requirements for VA pension benefits.  Thus, the 
appellant's claim lacks legal entitlement under the 
applicable provisions.








ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


